Markewich, J. (concurring).
The stenographic record of the suppression hearing reflects that Patrolman Rentas’ reaction of fear or shock when the door to Apartment No. 10 opened was induced by his sudden confrontation with someone who knew his true identity and who could betray him. This, in turn, triggered Patrolman Jackson’s response by invasion of the apartment to protect his partner. Then Jackson saw the armed defendant for the first time. Even though this was after Jackson’s trespass upon defendant’s privacy, the inducing cause thereof was soundly based on his good faith reaction—so found by the suppression court—to an unknown source of danger within the apartment. Accordingly I agree with my colleague’s thesis that Jackson’s intrusion was justified in the circumstances.
However, there was no prior "taint” to be "dissipated” by Patrolman Jackson’s proper act. The proceedings prior to Rentas’ masquerade at the door as "Willie” were unexceptionable. To begin with, no police action at all, either to arrest or to enter Apartment No. 10, was taken on the basis of the previously unknown informant’s disclosure. That information alone would not have provided probable cause for either an arrest or a warrantless search, but it did provide a basis for additional police investigation, particularly since they had been warned that time was of the essence. Accordingly, the police endeavored to obtain additional evidence by the deceptive device of bringing about a voluntary opening of the door of the designated apartment in order to see what might be seen. Up to the moment that an occupant voluntarily opened the door to "Willie’s” plea, this is all that happened, and was in no sense an invasion of the apartment. That procedure was not rendered illegal ipso facto by reason of the bizarre circumstances flowing from Rentas’ recognition of the person who had opened the door, and who could have undone him. It was *485this unexpected circumstance which opened a new and different path to be followed.
It is urged upon us by citation of several cases on the subject, in effect, that all police ruses are illegal. Not so. Not every such device employed by police is an illegal one, the use of which vitiates an arrest. The simplest and commonest ruse of all is the deception practiced by a disguised undercover policeman who poses as a prospective purchaser of contraband. The ruse employed in this case by Rentas was of this kind. Rentas presented himself as Willie, presumably a prospective purchaser of whatever was in the apartment, hoping —as did happen—that someone would voluntarily open the door in answer to his knock. This ruse was not illegal. When the cited cases are read beyond the headnotes, they fall into one pattern: false representations by police of facts which would ordinarily justify the exercise of police authority, which is then voluntarily yielded to by permitting an otherwise improper intrusion by search or in another way. Of course, this "voluntary” consent, brought about by the false statement, is not voluntary at all, and there is actually no consent to exercise of police authority; in such a situation the fruit of the intrusion should be suppressed. One decision after another points this way.
In People v Jefferson (43 AD2d 112) police obtained admission to an apartment by falsely stating they were investigating a nonexistent gas leak. In People v Torres (45 AD2d 185) when plainclothes police were unable successfully to follow up their observation of the apartment in which defendant was later found with contraband, they obtained entry by summoning uniformed police who were admitted to the apartment by stating falsely at the door that defendant’s automobile had been involved in an accident. In People v Whitehurst (25 NY2d 389) a police officer, known to and recognized by a defendant whom he had previously arrested, asked, as though officially authorized so to do, the bald question, "What have you got this time?” This assertion of seemingly proper authority was "voluntarily” yielded to by that defendant. The result was suppressed. In Bumper v North Carolina (391 US 543) the yielding to police authority was brought about by the policeman’s false assertion that he had a search warrant. Denial of suppression was reversed.
To be distinguished is People v Abruzzi (52 AD2d 499) in which police, observing a defendant doctor’s conduct in respect *486of an undercover policewoman posing as a patient, invaded the privacy of the defendant doctor. The test is a simple one: "The proper analysis in cases of this nature is to examine the predicate for the police action and then determine whether or not that predicate justified the extent of the official intrusion on the individual.” (People v Stewart, 41 NY2d 65, 66.)
So examined, it is clear that "the extent of the official intrusion” herein was completely justified. The motion to suppress was properly denied.
Evans, Lane and Markewich, JJ., concur in an opinion by Silverman, J. P.; Silverman, J. P., Evans and Lane, JJ., concur in an opinion by Markewich, J.
Judgment, Supreme Court, New York County rendered on May 30, 1973, unanimously modified, on the law, by reducing the conviction and sentence on the second count of the indictment from conviction of criminal possession of a dangerous drug in the fourth degree to criminal possession of a dangerous drug in the sixth degree and the sentence on that count reduced to one-year imprisonment running concurrently with the sentence on the first count for possession of a weapon as a felony, and as so modified, affirmed.